Case 1:19-cv-00276-PLM-RSK ECF No. 13-3, PageID.385 Filed 06/03/19 Page 1 of 4




                                Exhibit 3
           E-Mail from P. Werking to Plaintiff on March 17, 2018
   Case 1:19-cv-00276-PLM-RSK ECF No. 13-3, PageID.386 Filed 06/03/19 Page 2 of 4


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: More Stuff
   Date:   December 17, 2018 at 4:05 PM
     To:   mgreengard@powersgreengard.com




       From: David Werking <omik2omik2@hotmail.com>
       Sent: Monday, November 26, 2018 6:05 PM
       To: prosecutor@mioGawa.org
       Subject: Fw: More Stuﬀ



       From: David Werking <omik2omik2@hotmail.com>
       Sent: Monday, November 26, 2018 5:15 PM
       To: jmackeller@mioGawa.org
       Subject: Fw: More Stuﬀ

       Case #18-02230177
       From: pmwerking@reagan.com <pmwerking@reagan.com>
       Sent: Saturday, March 17, 2018 5:00 PM
       To: David Werking
       Subject: Re: More Stuﬀ
       David Werking,

       It is not natural or normal for a person to have sex with his or her Mother.

       It is not natural or normal for a person to have sex with their Father.

       It is not natural or normal for a person to have sex with their Brother or Sister.

       It is not natural or normal for a person to have sex with their Son or Daughter.

       It is not natural or normal for a person to have sex with any child, related or not.

       It is not natural or normal for a person to have sex with an animal.

       I found DVDs depicting all of these detestable practices in your collection. Such things should not be
       promoted, celebrated, or glamorized. Any civilization that tolerates or promotes these acts will not
       survive. Any individual that puts this garbage into his mind (whether or not he commits these acts) will
       also suffer. It should be no surprise to anyone that a person who watches this stuff every day will have
       nightmares and/or strange dreams.

       You apparently believe that "all sex is good sex" or that "one can't have too much sex." This lie was
       foisted on the world by Alfred KInsey in the fifties. I don't know who sold this bill of goods to you but it
       should have been obvious to you that it is not true. It's like saying that "all food is good food," or "all
       drugs are good drugs." If you eat nothing but sugar and carbohydrates for 20 years you will get
       diabetes and die a horrible miserable death. If you take ibuprofin every day for aches and pains you
       will ruin your stomach lining and get ulcers (or worse).

       But alas, the list above was not the end of what I found. I also found videos depicting slavery, torture,
       rape, and gang rape. That you would buy and watch films depicting such violence is beyond the pale.
       I have no words to express the depth of my shock and disappointment.
Case 1:19-cv-00276-PLM-RSK ECF No. 13-3, PageID.387 Filed 06/03/19 Page 3 of 4

  I have no words to express the depth of my shock and disappointment.

  Believe it or not, one reason for why I destroyed your porn was for your own mental and emotional
  heath. I would have done the same if I had found a kilo of crack cocaine. Someday, I hope you will
  understand.

  Paul Werking

  -----Original Message-----
  From: "David Werking" <omik2omik2@hotmail.com>
  Sent: Monday, March 12, 2018 7:22pm
  To: "pmwerking@reagan.com" <pmwerking@reagan.com>
  Subject: Re: More Stuff

  How can someone be addicted to something that is natural? Do people have sex? People
  have sex. Do people masturbate? People masturbate. Do the endorphins from an orgasm
  hurt the body? No they do not hurt the body. Are men visual? Yes, men are visual. Are
  women visual? No, women are auditory. Do women have porn? Yes it’s called dimestore
  romance. Is anyone saying that’s wrong? No, no one is saying that’s wrong. Does Jesus say
  anything about porn? No Jesus talks about not commi\ng adultery in your mind. Catholcis
  talk about porn 300 years a]er the Bible. Are we Catholic? No. Are these women I am
  lus_ng a]er married? No those are paid actors and actresses. Are they good at it? Enh,
  some of em. Is it sexist? No, both sexes are there. Does it degrade people? Not if they’re
  good at it. Something good should be upli]ed. Is it bad for marriage? How about women
  stop dreaming about the men we could be and we stop dreaming about the women they
  could be. That seems fair. When is an interest an addic_on? Someone is addicted to trains.
  Oh my God they have so many trains. My wife is addicted to shoes. Oh my God she has so
  many shoes. Oh well.
  When you have an adult child, you treat them like an adult. I made my decision. If you want
  to talk about my decisions with me, that’s ﬁne. The Bible would not be wriGen so that you
  have to disobey one commandment in order to honor another. The Bible says to rebuke
  your brother if they are doing wrong. GOD forces, not YOU. There’s this whole thing called
  the Crusades. You should read about it some_me. Many people killed in the name of God.
  Horrible, horrible things going on. I would say the middle east will probably never heal.
  I brought my scarce belongings into your house. I told you at that dinner table in Rockford
  Minnesota back in 2015 what my belongings were. If you don’t say that, then that’s a lie. I
  love you Dad, and I need you to be here to teach me how to be a man s_ll, but you also
  need to know that there are consequences for your ac_ons, legally. You can’t just go
  around destroying people’s stuﬀ that you don’t like or agree with. We live in a civilized
  society. If you had a problem with my belongings, you should have stated that at the _me
  and I would have gone elsewhere. Instead you chose to keep quiet and behave vindic_vely.
  Today is Elsie’s birthday. I don’t know what to do with this because it’s something I’ve never
  been taught. Mary is in denial about how much damage not having a father is going to do
  to Elsie, and I have to sit on the sidelines un_l Mary realizes that she needs me, because
  she needs our daughter to be okay. I need a father. I need people to step up to the plate
  and stop ac_ng childishly. I never lied to you about my “porn”. I could have, but I didn’t. I
  respected you, and hope someday I can respect you again. I never thought you could throw
  a child away. I hope destroying the porn felt really good, was it worth a son? Here I was,
  trying to give you a second chance.
Case 1:19-cv-00276-PLM-RSK ECF No. 13-3, PageID.388 Filed 06/03/19 Page 4 of 4


  trying to give you a second chance.
  I am glad about the person I am. I am glad about the person I turned out to be, with or
  without you, with job or no job, with house or homeless, because I was present and I made
  every choice I thought was best for me and no one else. I collect porn to remind me that
  I’m not you. I’m me. I have thoughts and feelings too. Sad sad thoughts. Angry thoughts!
  But human, so human. Honor my life, and honor my experience, and honor my thoughts
  because I am out here surviving, outside of your shadow.
  Sent from Windows Mail
  From: pmwerking@reagan.com
  Sent: ​Monday​, ​March​ ​12​, ​2018 ​3​:​39​ ​PM
  To: David Werking
  David,

  I left more of your stuff, hopefully all of it, with Grandma last week end. She will probably come down
  with Carol sometime in the next few weeks to deliver it. They will be bringing a large black canvas bag
  with miscellaneous stuff and a box with a few more CDs that we found.

  I have not told Mom and Carol about your porn addiction. If you have any pride left at all, you won't
  either.

  Dad
